Citation Nr: 0617014	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  01-04 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by joint pain.

2.  Entitlement to an increased evaluation for left shoulder 
recurrent dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




REMAND

The appellant served on active duty from November 1986 until 
June 1994.  In August 2003, the Board remanded the case for 
further development to include a VA examination.  In March 
2004, the RO scheduled the appellant for a VA examination, 
but the appellant's spouse notified the RO that her husband 
was currently serving in Kuwait.  The RO subsequently sent 
Duty to Assist letters and scheduled the appellant for 
another VA examination to be conducted in December 2005.  In 
an April 2006 statement, the appellant's representative 
reiterated that the appellant was still serving in Kuwait, 
and therefore, he was unavailable for examination.  Since the 
requested development has not been completed, the Board must 
remand the case for full compliance with the August 2003 
remand.  Stegall v. West, 11 Vet. App. 268, 270- 71 (1998) 
(holding that a remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
order).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Contact the service department and ascertain 
whether the veteran has been discharged from active 
service and ,if so, verify the dates of his service 
and request service medical records concerning any 
service after June 1994. 

2.  The RO should obtain all records of VA 
treatment at the San Juan VAMC since 2001.  All 
records obtained should be associated with the 
claim's folder.

3.  If the veteran has been discharged from 
service, make arrangements with the appropriate VA 
medical facility for the him to be afforded an 
orthopedic examination to determine the existence 
and etiology of any disability manifested by joint 
pain and the nature and extent of a disability from 
left shoulder recurrent dislocation.  Send the 
claim's folder to the examiner for review. 

A.  The examiner is requested to offer an opinion 
as to whether it is at least as likely as not 
that the veteran currently has a chronic 
disability that is manifested by joint pain that 
is due to an undiagnosed illness or otherwise 
related to service.  If a chronic disability 
that is manifested by joint pain cannot be 
medically linked or attributed to a chronic 
undiagnosed illness, or otherwise related to the 
veteran's military service, on a medical 
scientific basis, and without invoking processes 
relating to guesses or judgments based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the examination 
report.

B.  The examiner should identify all symptoms that 
are related to the veteran's service connected 
left shoulder disability, including the 
frequency of any dislocation and any degree of 
guarding of arm movements, as well as setting 
forth in degrees of excursion any limitation of 
motion of the left shoulder.  The examiner is 
also requested to: 
(a) Express an opinion as to whether pain that 
is related to the veteran's service connected 
left shoulder could significantly limit the 
functional ability of the left shoulder during 
flare-ups, or when the left shoulder is used 
repeatedly over a period of time, and express 
these determinations, if feasible, in terms of 
the additional loss of range of motion due to 
pain on use or during flare-ups.
(b) Determine whether as a result of the 
service connected left shoulder, the left 
shoulder exhibits weakened movement, excess 
fatigability, or incoordination, and express 
these determinations, if feasible, in terms of 
the additional loss of range of motion due to 
any weakened movement, excess fatigability, or 
incoordination.  If the examiner is unable to 
offer an opinion with respect to whether or 
not these factors result in additional loss of 
range of motion, it should be so stated.

4.  Following completion of the foregoing, the RO 
should readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided a 
Supplemental Statement of the Case (SSOC) and 
allowed an appropriate period of time for response.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscousky v. West, 12 Vet. App. 369 (1999); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


